Citation Nr: 1124904	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-46 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for a disorder of the feet, to include foot pain.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to an evaluation in excess of 10 percent for hypertension.

6.  Entitlement to an evaluation in excess of 20 percent for lumbosacral degenerative arthritis.

7.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1985 to February 1989, and served on ACDUTRA with the United States Army from February to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2010, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant presented testimony at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ) in January 2011.  A transcript of that hearing is on file.  Additional evidence was presented subsequent to the hearing which was accompanied by a waiver and is also on file.  For clarification, the Board also notes that the Veteran's hearing testimony, reduced to writing in the transcript, was accepted as a valid and timely substantive appeal as relates to the five issues addressed in the January 2010 rating decision.  As such, those claims were substantively addressed at the hearing and the Board has taken appellate jurisdiction of them as shown on the title page.  

The service connection claims for sleep apnea and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The file contains a current clinical diagnosis of PFB: this condition was treated in service, and chronicity and continuity of symptomatology is shown in and since active service.

2.  The evidence of record does not show that the Veteran's currently claimed disorder of the feet has been chronic and continuous since service, or that it is etiologically related to his period of active military service, ACDUTRA period, or to any service-connected condition, to include a disability of the lumbar spine.

3.  The evidence of record dated does not show that the Veteran's hypertension has been manifested by diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.

4.  For the portion of the appeal period prior to February 21, 2011, the Veteran's disability of the lumbar spine has not been productive of forward flexion of the thoracolumbar spine of 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks.

5.  For the portion of the appeal period extending from February 21, 2011, the Veteran's disability of the lumbar spine has been productive of forward flexion of the thoracolumbar spine of 30 degrees or less.  

6.  Throughout the appeal period, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but is not productive occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a skin condition, to include pseudofolliculitis barbae, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A disorder of the feet was not incurred in or aggravated by active service, and may not be so presumed, nor is it secondary to any service-connected condition. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

4.  For the appeal period prior to February 21, 2011, the criteria for an evaluation in excess of 20 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2010).

5.  For the period extending from February 21, 2011, forward, the criteria for an evaluation of 40 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2010).

6.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims (on the merits) in June 2008, January 2009, April 2009 and November 2009, wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration. With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran has also, on numerous occasions in 2008 and 2009 been provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  Subsequent adjudication of the claims on appeal was undertaken in Statements of the Case (SOC) issued in October 2009 and July 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

With respect to the PTSD claim, this claim arises from the Veteran's disagreement with the initial disability rating following the grant of service connection for this condition.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

With respect to the increased rating claims for hypertension and a low back disorder, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided in April 2009.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records were obtained.  Records from the Social Security Administration were sought and negative response was received, of which the Veteran was notified in June 2009.  The Veteran was afforded a VA examinations in connection with his increased rating claim for hypertension, a low back disability and PTSD and the file contains copious evidence relating to the symptoms and treatment associated with these conditions.  In addition, a VA examination of the skin was conducted in 2008. 

With respect to the service connection claim for a foot disorder being adjudicated on a de novo basis herein, there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorders in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected condition and the currently claimed disorder.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that his claimed foot disorder is in any way related to the Veteran's active military service or to a service-connected condition.  As will be explained herein, given these matters of record, there is no competent evidence that the aforementioned claimed condition may be associated with the claimant's active military service.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002). Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).

The Board also notes that as pertains to the claimed foot disorder, in hearing testimony provided in 2011, the Veteran mentioned having received private treatment in 2007, but provided no information relating to obtaining those records.  Instead, he mentioned that he would try to get these records and provide them for the file himself .  Subsequently, he neither provided those records for the file, nor any information relating to obtaining them.  The duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The Court has also held that it is "ultimately the claimant's responsibility" to provide the information necessary to locate and secure non-governmental relevant records.  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Here, that information was not provided in this case as pertains to the aforementioned evidence, and no further assistance in this regard is therefore warranted.  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION CLAIMS

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

      A.  Service Connection - Skin Disorder

The Veteran filed an original service connection claim for a skin disorder, claimed as PFB in May 2008.

STRs indicated that the Veteran was treated on several occasions during service and ACDUTRA (December  1985, February and May 1986, December 1987, June and August 1988, and February 1990) for shaving irritation, diagnosed as PFB.  

A VA examination of the skin was conducted in November 2008 and the claims file was reviewed.  The Veteran gave a history of a skin condition, manifested by bumps on the chin and shaving area, which he reported began in boot camp as a result of shaving.  He stated that the course of the condition since that time was constant and that the skin condition had been treated during the past year with shots and cream (topical corticosteroid).  It was not clear whether physical examination revealed evidence of an active skin disorder.  Follicularis barbae was diagnosed and the examiner opined that the condition was less likely than not caused by or the result of service.  

In a statement provided by the Veteran in December 2009, he indicated that PFB was caused by the requirement that he shave daily for inspections and noted that the condition was still characterized by bumps on the skin, which were as chronic and painful now as they were during service.  

The Veteran provided testimony at a Board hearing held in January 2011.  The Veteran testified to the effect that he had symptoms of swollen bumps on the face caused by shaving during service, for which he sought treatment in service.  He stated that similar symptoms were treated in 2001 and 2007 by a dermatologist.  He stated that he was currently using a cream prescribed by VA for treatment of his skin condition and had received treatment with a injection.  He clarified that the condition was brought on by shaving and had not been present for a period between 1990 and 1995 when he was in college and did not have to shave regularly, materializing again thereafter when he was employed and shaving on a regular basis.   

Analysis

The Veteran contends that service connection is warranted for a skin condition affecting the face, explaining that due to shaving every day during service, he developed facial bumps from ingrown hairs, diagnosed as PFB.   

The file contains a diagnosis of follicularis barbae made upon VA examination of 2008; as such, a current clinical disability is shown and Hickson element (1) is satisfied.

The remaining question is whether or not a currently diagnosed skin condition was incurred in or aggravated by the Veteran's active military service.  With respect to the second Hickson element, service incurrence, the STRs contain several entries reflecting that the Veteran was treated for PFB during service.  He has attested and testified to the effect that he has experienced chronic, although periodic, skin problems affecting the face in and since service.   

Under 38 C.F.R. § 3.303(b), one method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, it is within the Veteran's competency to report manifestations of a skin disorder/PFB in and since service and there is no reason to question the credibility of the Veteran's account of such symptomatology, particularly since the condition at issue is uniquely personal and is documented clinical records in and post-service.  Accordingly, the file contains competent and credible lay evidence which supports a finding of chronicity and continuity of a skin condition/PFB since service.

The Board notes that the file contains a VA medical examination report of 2008.  At that time, the examiner made note of the Veteran's report of skin symptomatology since 1990 and diagnosed follicularis barbae, but provided a negative nexus opinion, without supporting rationale.  Absent supporting rationale and given the probative and credible evidence of skin symptomatology in and since service, the Board is persuaded that that all of the elements as discussed in the Hickson case have been established in this case.

The Board could remand this case for medical opinion that provides a more detailed discussion regarding the relationship between currently claimed erectile dysfunction and service.  However, given the lay and documented clinical evidence of chronicity and continuity of skin symptomatology in and since service, the Board concludes that the evidence is at least in equipoise as to the matter of to whether the currently manifested skin condition is etiologically linked to service.  Accordingly, a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

Resolving any doubt in favor of the Veteran, the Board concludes that service connection for a skin condition, diagnosed as follicularis barbae, is warranted. Accordingly, the claim is granted.

      B.  Service Connection - Foot Disorder

In December 2008, the Veteran filed an original service connection claim for a disorder of the feet.  At that time, he explained that he had experienced foot pain for years which increased due to marching and running in boots and bad weather during service.  

Service connection is in effect for conditions including a low back disability.  Service connection for a left ankle disorder was denied in a July 2007 rating decision.  

STRs indicated that the Veteran was treated during service (dates) for ankle sprain.  The records are negative for any other complaints, treatment or diagnoses relating to the feet.  Examination reports of December 1983 and September 1988 reflect that clinical evaluation of the feet was negative.  A December 1989 enlistment examination report relating to the Veteran's period of ACDUTRA service in 1990 reflects that clinical evaluation of the feet was abnormal due to mild asymptomatic pes planus.  There is no indication of any complaints, treatment or diagnoses relating to the feet thereafter during the Veteran's period of ACDUTRA.  

The file includes a report of a VA examination of the spine conducted in June 2007.  At that time, the Veteran complained of low back pain radiating into the buttocks and right thigh, but not down the legs or into the feet.

A VA examination of the joints was conducted in August 2007, at which time the Veteran gave a history of several left ankle sprains in service, with reinjury in 1987, prior to being involved in an automobile accident.  He complained of occasional pain on walking any distance.  Left ankle sprain, resolved, with no evidence of disability on examination, was diagnosed.

VA records dated in 2008 and 2009 indicate that the Veteran's medical problems included plantar fascite.  Foot pain of unknown etiology was noted in an October 2008 record.

Upon VA examination of the spine conducted in January 2010, the Veteran denied having a history of numbness, paresthesia, or foot/ankle weakness.  He also acknowledged having radiating back pain down to the right leg to the knee.  Motor examination of the lower extremities was 5/5 from the hips to the ankles and sensory examination of the lower extremities revealed no deficits.  

The Veteran provided testimony at a Board hearing held in January 2011.  He indicated that he did not seek treatment for foot problems in service, but experienced foot pain in service, during running and drills.  He further explained that he had back problems that radiated into the legs (although not mentioning the feet), and acknowledged that he was seeking service connected for foot problems on the basis of direct service incurrence based on having plantar fasciitis and as secondary to a service-connected disorder of the lumbar spine, based on neurological symptoms.  The Veteran indicated that he initially sought treatment for foot problems in 2007 from a private source, at which time he got orthotics.  Although, the VLJ conducting the hearing elicited additional information from the Veteran regarding the source of the record, no pertinent information relating to obtaining them was provided by the Veteran and he indicated that he would attempt to obtain them and provide them for the record.  

A private medical record of February 2011 indicates that the Veteran was seen with complaints of low back pain.  Diagnoses included sciatica and lumbar radiculitis.  Deep tendon reflexes in the lower extremities was 2/2 and motor strength was 5/5.  

Analysis

The Veteran maintains that service connection is warranted for a disorder of the feet, contending that service connection may be warranted on the basis of direct service incurrence, or that in the alternative, it was incurred secondary to a service-connected disability of the lumbar spine.

The only currently diagnosed foot condition is plantar fascite.  As such, Hickson element (1) is satisfied.  Significantly, while mild, asymptomatic pes planus was identified on the Veteran's 1989 enlistment examination for ACDUTRA purposes, the condition was never subsequently diagnosed and is not currently diagnosed.  Hence, there is no evidence of current disability diagnosed as pes planus and service connection for this condition is not warranted on this basis alone.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the Veteran has a disability when a claim for compensation for that disability is filed or at any time during the pendency of such a claim and that a Veteran may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

The remaining question is whether or not the currently manifested foot condition was incurred during or as a result of the Veteran's active military service, or is secondarily related to a service-connected disorder by virtue of causation or aggravation.

With respect to the second Hickson element, the evidence fails to demonstrate that any foot condition aside from pes planus was ever found during service, or that the Veteran ever complained of foot problems during his periods of active service and ACDUTRA.  The earliest, and in fact only, clinical evidence on file reflecting that the Veteran has any currently manifested foot condition is shown in VA records dated in 2008,  more than 15 years after the Veteran finished his period of ACDUTRA in 1990.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With respect to the theory of direct service incurrence, the competent medical evidence of record does not establish that the Veteran currently has a foot condition which is etiologically or causally associated with service.  In this case, the earliest clinical indication of any foot problem was not shown until 2008, almost 20 years after the Veteran's discharge from service.  Even according to the Veteran himself, treatment for foot problems was not initially sought until 2007, 17 years after his ACDUTRA period.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In hearing testimony presented in 2011, the Veteran gave a history of foot pain in service due to running and drills.  He did not however give a history of chronic and continuous foot symptomalogy since service at that time or at any other time, nor is such shown by the clinical records.  As such, continuity and chronicity of a foot condition since service is not shown.  Moreover, there has been no competent evidence or opinion presented for the record which establishes or even suggests that an etiological relationship exists between a foot condition initially assessed more than 15 years after service and the Veteran's periods of active service and ACDUTRA, to include as related to the sole reference to pes planus made in 1989.

The Veteran also maintains that service connection for a foot condition is warranted secondary to a service connected low back disability.  In this regard, he maintains that he has neurological symptomatology from the back disability which affects the feet.  However, clinical records fail to include any diagnosis of a neurological condition of the feet attributable to the back disability.  In fact, the clinical records fail to reveal the presence of neurological symptomatology of the feet.  Upon VA examination of the spine conducted in January 2010, the Veteran denied having a history of numbness, paresthesia, or foot/ankle weakness, acknowledging that he had radiating back pain down to the right leg, only to the knee.  Motor examination of the lower extremities was 5/5 from the hips to the ankles and sensory examination of the lower extremities revealed no deficits.  When evaluated in 2011, diagnoses included sciatica and lumbar radiculitis.  Deep tendon reflexes in the lower extremities was 2/2 and motor strength was 5/5.  There was no indication of any foot disability, neurological or otherwise.  

A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  No such evidence has been presented in this case.  To the extent that the Veteran maintains that service connection is warranted based on foot pain alone; pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In this case, absolutely no medical opinion or clinical evidence has been presented etiologically linking the Veteran's claimed foot condition with service or any service-connected disorder.  The sole evidence in favor of the claim consists of the lay statements and contentions of the Veteran to the effect that his currently claimed foot disorder is attributable to service or a service-connected disorder.  Initially, the Veteran has not demonstrated that he has any expertise to render such an opinion.  Moreover, his opinion as to the etiology of his claimed foot disorder is not consistent with the objective evidence of record, which does not document chronicity and continuity of foot symptomatology since service, and does not even suggest a relationship between a currently claimed foot condition and service or a service-connected disorder.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed foot condition is related to service or any service-connected disorder, the preponderance of the evidence is against the Veteran's service connection claim for a disorder of the feet.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

INCREASED RATING CLAIMS

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

      
C.  Increased Rating - Hypertension

In an August 2007 rating action, service connection was established for hypertension for which a 10 percent evaluation was assigned effective from October 2006.  The Veteran filed an increased rating claim in March 2009.

The file contains a VA hypertension examination report dated in August 2007, reflecting that the claims folder had been reviewed.  At that time, the Veteran gave a 10 to 12 year history of having hypertension and noted that at the time of the examination, he was not taking medication for hypertension.  He reported that earlier in the year, his blood pressure was found to be high and he was placed on medication for about a month.  Three blood pressure readings in the ranges of 150-152/104-106 were made on examination.  Hypertension with no evidence of heart disease, not controlled, was diagnosed and the Veteran was referred to his primary care physician for follow-up care.  

VA records dated in 2008 and 2009 include the following recorded blood pressure readings: 140/88 (May 1988); 136/82 (June 2008): 154/93 (August 2008); 158/93 (October 2008); and 154/91 (November 2009).  

A VA hypertension examination was conducted in January 2010 and the claims file was reviewed.  The Veteran stated that his blood pressure remained high although his medication had been changed.  He reported having blood pressure readings in the 160/100 range, self-monitored, and indicated that he was using HCTZ for control of hypertension, without side effects.  On examination three blood pressure readings of 160/98 were made.  There was no indication of any cardiac or pulmonary condition associated with hypertension.  Hypertension was diagnosed and it was noted that this condition caused increased absenteeism from work and decreased concentration.

The Veteran provided testimony at a Board hearing held in January 2011.  He stated that he was on daily medication for treatment of hypertension and indicated that he checked his blood pressure about every other day, adding that it was generally in the 160/110 range.  

A private medical record dated on February 2011 reflects that a blood pressure reading of 173/127 was made.  

Analysis

In this case, the Veteran's hypertension has been evaluated under Diagnostic Code 7101 for the entirety of the appeal period.  Under this code, a 10 percent rating is warranted when the disability is manifested by diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires that the evidence show that the diastolic pressure is predominantly 110 or more, or that systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when the diastolic pressure is predominantly 120 or more, and a 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

As an initial matter the evidence reflects that throughout the appeal period, the Veteran has been using medication daily for control of his hypertension.  

Following a careful and comprehensive review of the evidence, the Board finds that the Veteran's hypertension was not shown to be more than 10 percent disabling for any portion of the appeal period.  Evidence of record shows that out of numerous blood pressure readings reported for this time period, the diastolic readings were predominately below 110, with only one reading above the 110 level (February 2011).  Thus, the evidence does not show that a higher, 20 percent disability rating is warranted based on the Veteran's diastolic blood pressure.  Additionally, the competent medical evidence of record has not shown that the Veteran's systolic pressure was predominantly 200 or more for the portion of the appeal period.  Again the file contains only one systolic reading of over 200 (February 2011).  As such, the Veteran's systolic blood pressure readings do not meet the criteria for the next higher, 20 percent disability rating.

The Board has considered the Veteran's lay statements regarding his blood pressure readings and such statements are pertinent, as evidence reflects he self-monitors his blood pressure every couple of days.  However, both upon VA examination of January 2010 and in hearing testimony provided in 2011, the Veteran indicated that his blood pressure readings were generally in the 160/100 range.  As such, based on the Veteran's credible lay statements there is no indication that his self-monitored readings meet the criteria for the next higher, 20 percent disability rating.  

As explained above, the Veteran's hypertension is not manifested by systolic or diastolic reading which meet the criteria for a evidence a 20 percent rating under Diagnostic Code 7101.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

      D.  Increased Evaluation - Degenerative Arthritis of the Lumbar Spine

In a July 2007 rating action, service connection was established for lumbosacral degenerative arthritis, for which a 20 percent evaluation was assigned effective from October 2006.  The Veteran filed an increased rating claim in March 2009.

VA records include a September 2008 physical therapy entry noting that the Veteran complained of having low back pain, aggravated on standing, sitting, and getting in and out of bed.  Side bending to the right and left were slightly limited with discomfort.  Rotation was moderately (left) to severely (right ) limited.  Mechanical low back pain was assessed.  

A VA examination of the spine was conducted in January 2010 and the claims folder was reviewed.  A history of degenerative joint disease (DJD) was noted with pain and symptoms reportedly becoming increasingly worse.  The Veteran denied having a history of any bowel or bladder dysfunction, numbness, paresthesia, falls, instability, or foot/ankle weakness.  He also denied having a history of spasms, weakness or fatigue; but acknowledged having symptoms of decreased motion, stiffness, and pain.  The pain was described as moderate, and occurring several times a year, lasting 1 to 2 days.  He also acknowledged having radiating back pain down the right leg to the knee.  The report indicated that there had been no incapacitating episodes involving the low back, and it was noted that he used a cane and could walk a mile.  

On examination, posture and gait were normal.  There was no evidence of kyphosis, listing, flattening, lordosis, scoliosis or ankylosis.  Muscle tone was normal and there was no evidence of atrophy.  The Veteran elected not to undergo range of motion testing due to complaints of pain.  It was noted that the Veteran was employed full-time by VA and had missed about 2 weeks of work during the past year due to back problems.  DJD of the lumbar spine was diagnosed.  The effects the Veteran's back disability on daily activities was assessed as none to mild, except for moderate effect on chores.  The examiner commented that the severity of the Veteran's back disability was mainly related to his severe obesity.  

Also on file is a report of a February 2010 MRI study, the indications for which were worsening low back pain and radiculopathy.  The study revealed Grade 1 retrolisthesis of L4 on L5, moderate L4-5 spinal stenosis related to disk protrusion, facet hypertrophy, and possible bilateral L5 nerve root impingement. 

The Veteran provided testimony at a Board hearing held in January 2011.  He indicated that he was receiving care for his back condition, and took medications including Ibuprofen and Excedrin, and received occasional shots for pain.  The Veteran indicated that he had pain daily assessed as 7 on a scale of 10.  He also acknowledged having muscle spasms and explained that he was unable to bend forward as well as doing any activities requiring bending.  He mentioned that a doctor had issued him a sick slip due to sciatica, keeping him out of work for about 5 days.  The Veteran indicated that he had taken another 10 to 12 days off himself due to back pain and explained that he had pain and discomfort due to his back while at work.  He stated that he wore a back brace every day and also used a cane for flare-ups of sciatica.

A private medical record of February 2011 indicates that the Veteran was seen with complaints of low back pain, described as 10 on a sale of 10.  He described difficulty performing activities such as: work, walking, yard work and exercising.  Deep tendon reflexes in the upper and lower extremities was 2/2 and motor strength was 5/5.  Range of motion testing of the lumbar spine revealed: flexion of 20 degrees; extension of 10 degrees; left and right rotation of 15 degrees: left lateral and right lateral flexion of 10 degrees, with pain in all areas of motion.  Tenderness to palpation was noted.  Diagnoses including: sciatica; lumbar segmental dysfunction; and lumbar radiculitis, were made.  

Analysis

The Veteran contends the currently assigned 20 percent evaluation does not accurately reflect the severity of his disability of the lumbar spine.  For the entirety of the appeal period, his low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The criteria for evaluation are found in the General Rating Formula for Diseases and Injuries of the Spine which applies to the following diagnostic codes: vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), degenerative arthritis of the spine (DC 5242), and intervertebral disc syndrome (DC 5243).  38 C.F.R. § 4.71a (2010).  A note associated with the rating criteria instructs that intervertebral disc syndrome evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The formula provides that a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Note 1 following the general rating formula for diseases and injuries of the spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

Note 2 provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See also Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under the Diagnostic Code 5243, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id at Note (2).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

On a schedular basis, a review of the evidence pertinent to the appeal period prior to February 21, 2011 does not reflect that the Veteran's service-connected disability of the lumbar spine is manifested symptoms warranting a rating in excess of 20 percent.  Since the Veteran did not undergo range of motion testing as part of the January 2010 VA examination, nor does it appear that any other range of motion studies took place during the appeal period prior to February 21, 2011, there is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less.  In addition, there is no evidence of ankylosis of the entire thoracolumbar spine.  

Rating the Veteran's disability of the lumbar spine under Diagnostic Code 5243, based on incapacitating episodes, an increased evaluation to 40 percent would require evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  In this regard, the Veteran provided testimony in 2011 to the effect that a doctor had issued him a sick slip due to sciatica, keeping him out of work for about 5 days.  However, the assignment of a 40 percent evaluation requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  During the entirety of the appeal period, there is no indication in either the lay or clinical evidence, of any incapacitating episodes occurring in the duration and frequency required for the assignment of an evaluation in excess of 20 percent.  

The evidence pertinent to the appeal period extending from February 21, 2011, includes range of motion test results.  Specifically, on that date, limitation of flexion to 20 degrees was shown.  As there is now evidence documenting that the Veteran has limitation of flexion to 30 degrees or less, the criteria for the assignment of a 40 percent evaluation have been met effective from February 21, 2011.  However, absent any evidence of unfavorable ankylosis of the entire thoracolumbar spine or of with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, an evaluation in excess of 40 percent is not warranted for any portion of the appeal period.

The Board has also considered whether separate or increased evaluations are warranted based upon a showing of neurological symptomatology related to the lumbar spine.  In this regard, while the file contains lay and clinical evidence of sciatica and radiculitis, there has been no evidence presented of functional impairment to either the upper or lower extremities attributable to the low back disability.  In this regard, the 2010 VA examination report showed that motor examination of the lower extremities was 5/5from the hips to the ankles and that sensory examination of the lower extremities revealed no deficits.  In addition, specific findings were made upon private evaluation of February 2011 reflecting that deep tendon reflexes in the upper and lower extremities was 2/2 and motor strength was 5/5.  As such there is no basis at this time for the assignment of separate or compensable evaluations for neurological symptomatology.

The Board also observes that there is no indication of any symptomatology of the bowel or bladder related to the low back disability.  The 2010 VA examination report reflects that the Veteran denied having any history of any bowel or bladder dysfunction.  Accordingly, again there is no basis for the assignment of a separate or compensable evaluation for bowel or bladder dysfunction.

Throughout the appeal period, the evidence reflects the Veteran has consistently complained of pain and limitation of function associated with his lumbar spine disability and has described restriction of activities, such as standing and walking.  The 2010 VA examination report on file reflects consideration of the effects of painful motion, despite the fact that range of motion studies were not conducted at that time.  At the time, the examiner noted that despite the pain, the Veteran was able to carry out his activities of daily living with largely mild to no impact due to pain.  It was noted that pain had a significant effect on the Veteran's occupation by virtue of increased absenteeism.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 20 and 40 percent evaluations contemplate the effects of the Veteran's complaints of pain and fatigue on activity and motion.  Therefore, an increased evaluation based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995)

Having considered the concept of staged ratings in this case as discussed in the Hart case, supra, the Board concludes that entitlement to a disability rating in excess of 20 percent is not warranted for the portion of the appeal period prior to February 21, 2011.  However, the criteria for the assignment of a 40 percent evaluation have been met effective from February 21, 2001, and the appeal is granted to this extent.  

	E.  Increased Initial Evaluation - PTSD

In a January 2010 rating action, service connection was established for PTSD for which a 30 percent evaluation was assigned effective from December 2008, when the original service connection claim was filed.  

The file contains a VA psychiatric consultation report of September 2008.  The Veteran mentioned that he had experienced problems since being involved in a car accident during service in 1987, including having dreams/flashbacks of the crash once week.  He also acknowledged having symptoms of sleep impairment, social isolation, avoidance, and irritability/outbursts of anger.  He admitted having depression and suicidal ideation.  He denied having mania or hallucinations.  Mental status examination revealed that the Veteran was appropriately groomed and his speech was normal.  Mood was depressed.  Thought process was logical.  The Veteran denied having suicidal/homicidal ideation, visual/auditory hallucinations, or delusions.  Insight was poor and judgment was fair.  Depression and "e/f" PTSD were diagnosed and a Global Assessment of Functioning (GAF) score of 65 to 70 was assigned.  

When seen by VA in January 2009, the Veteran had complaints of increased irritability and noted that he had been involved in an incident at work where he yelled at his boss with rage, had an increase in blood pressure, and went to the hospital.  The Veteran was seeking help with his rage, irritability, depression and poor sleep.  It was also noted that this incident had resulted in passive suicidal thoughts, without plan or intent.  When seen in April 2009, he was more relaxed with less stress.  He still noted having sleep impairment and sleep apnea.  Depression was diagnosed assessments of depression and rule out PTSD were made.  A GAF score of 67 was assigned. 

A VA PTSD examination was conducted in January 2010 and the claims file was reviewed.  The report indicated that the Veteran had self discontinued his psychotropic medications and had not seen a psychiatrist since March 2009.  The report indicated that the Veteran symptoms included: depressed mood, anhedonia, loss of appetite, insomnia, social withdrawal, and passive thoughts of death without suicidal intent or plan.  It was noted that depressive symptoms were severe and occurred every few days, lasting for days at a time.  Socially, the Veteran was described as separated, with 3 children living with his wife, with whom he tried to maintain contact.  He indicated that he occasionally went to the movies and had one friend at work.  

Psychiatric examination revealed that the Veteran was appropriately groomed and well oriented.  Speech was soft and mood was depressed.  Memory, thought process, judgment and insight were intact.  There was no indication of inappropriate or ritualistic behavior, panic attacks, hallucinations or of suicidal thoughts.  Impulse control was described as good, aside from a verbal altercation occurring at the Veteran's work place in January 2009.  PTSD and mild depressive disorder were diagnosed and a GAF score of 65 was assigned.  The examiner indicated that the Veteran had a long-standing history of occupational instability - never holding the same job for more than a few years, social isolation and estrangement from family, and disinterest in activities, exacerbated by depression.  The examiner indicated that there was no evidence of total occupation and social impairment due to PTSD, or of deficiencies in work, family, judgment, thinking and family due to PTSD.  The examiner noted that there were indications of reduced reliability and productivity, as evidenced by the Veteran's longstanding pattern of occupational instability.   

The Veteran provided testimony at a Board hearing held in January 2011.  He indicated that he worked with veterans at VA in prosthetics.  He stated that he suffered from panic attacks about once or twice a week and recounted to the incident/panic attack which occurred at work in January 2009.  

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent is warranted for his service-connected PTSD.  Where, as is the case here with the claim on appeal, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

At issue in this case is the question of whether an initial evaluation in excess of 30 percent is warranted for PTSD.  Having reviewed the lay and clinical evidence pertinent to the appeal period, the Board has determined that the evidence does not support the assignment of an initial evaluation in excess of 30 percent for PTSD.  

Lay and clinical evidence pertinent to the appeal period has been indicative of manifestations of depressed mood, sleep impairment, and social withdrawal/isolation.  The Board points out that neither the Veteran himself, nor clinical records, have identified manifestations such as: speech irregularities, difficulty in understanding complex commands; impairment of short-and long- term memory impaired judgment; or impaired abstract thinking; which would, if shown, support the assignment of a 50 percent evaluation for PTSD.  While there are occasional indications of disturbances of motivation and mood, it is clear that the Veteran has numerous serious medical issues in addition to PTSD impacting him socially and occupationally, including obesity, hypertension, and a back disability with pain, all of which converge to cause such symptoms.  As such, this manifestation, while present, cannot be solely attributed to PTSD, and would not in and of itself and in the absence of nearly every other enumerated criteria, provide the basis for the assignment of a 50 percent evaluation for PTSD.

In 2011, the Veteran indicated that he experienced panic attacks once or twice a week; however, the only clinical evidence of any such episode was shown 2 years previously, in 2009.  Moreover, when evaluated by VA in 2010, the Veteran denied having panic attacks.  As such, the Board finds the clinical evidence on this point, which fails to reveal panic attacks occurring more than weekly, more reliable and of greater probative value than the Veteran's lay testimony presented at least in part, for the purposes of obtaining increased monetary benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  

Socially, the evidence reflects that the Veteran is somewhat isolated and withdrawn.  Evidence reflects that he is separated, with 3 children, with whom he keeps in regular contact.  He also has a co-worker friend and is socially active to the extent that he goes to the movies.  Industrially, the Veteran has been able to maintain employment with VA with only one remote indication of any confrontation or behavioral problems on the job, in early 2009.  The Board observes that during the appeal period extending, GAF scores ranging from 65 to 70, have been assigned, indicative of mild, but not moderate, overall industrial and social impairment.  A GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The 2010 VA examination report indicated that the examiner found evidence of reduced reliability and productivity due to PTSD based on the fact that the Veteran had a long-standing pattern of job instability.  However, during this entire appeal period, the Veteran has held the same job and the VA examination report of 2010 indicates that his absences from work are not due to PTSD, but to hypertension and a back disability, essentially refuting that finding.   

In summary, the totality of evidence reflects that the Veteran's PTSD symptoms have been consistent with the criteria described for the assignment of a 30 percent evaluation for PTSD as manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the GAF scores assigned for the level of the Veteran's PTSD impairment have been assessed and considered in conjunction with the reported lay and clinical symptomatology associated with PTSD, and do not provide a basis, when considered in this manner, for the assignment of a higher evaluation.  The preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent for PTSD.  Since the evidence relating to this matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

EXTRA-SCHEDULAR CONSIDERATIONS

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected hypertension, low back disability, and PTSD are contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims has recently held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the Veteran is still employed and as such, the holding of Rice is inapplicable since not only have no assertions indicative of a TDIU claim been raised, but the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to any one or more of his service-connected conditions.  Thus, at this point, there is no cogent evidence of unemployability and further consideration of the issue of entitlement to increased compensation based on TDIU is not warranted.

ORDER

Entitlement to service connection for a skin condition, to include pseudofolliculitis barbae, is granted.

Entitlement to service connection for a disorder of the feet is denied.

Entitlement to an evaluation in excess of 10 percent disability for hypertension is denied.

For the portion of the appeal period prior to February 21, 2011, an evaluation in excess of 20 percent for a disability of the lumbar spine is denied.

For the portion of the appeal period extending from February 21, 2011, forward, criteria for an evaluation of 40 percent for a disability of the lumbar spine have been met and the claim is granted to this extent, subject to the statutes and regulations governing the payment of monetary awards.

Entitlement to an initial evaluation in excess of 30 percent disability for PTSD is denied.



REMAND

Additional development is warranted with respect to the Veteran's service connection claims for sleep apnea and a neck disorder.  The Veteran maintains that service connection is warranted for these conditions, explaining that during service in 1987, he was involved in an automobile accident which he believes was caused by falling asleep at the wheel due to sleep apnea, ultimately resulting in injuries, including to the neck.  

STRs document the occurrence of a motor vehicle accident in 1987 and document complaints of neck pain associated with that accident.  Post-service evidence reflects that sleep apnea was diagnosed in 2007.  Cervicalgia and cervical radiculitis were diagnosed in 2011.  In hearing testimony provided in 2011, the Veteran attested to having symptoms of fatigue, sleep impairment and snoring n service, which he believes were early symptoms of sleep apnea.  

At this point, the etiological root of the Veteran's claimed sleep apnea and neck disorder are unclear and no opinion addressing these claims has been provided on examination.  The Board notes that evidence of record suggests that secondary service connection might also be a viable theory of entitlement in this case.  In hearing testimony presented in 2011, the Veteran mentioned hypertension (a service-connected condition) in conjunction with his sleep apnea symptoms.  In addition, private medical records of 2011 document the presence of both disorders of the cervical and lumbar (service-connected) spine.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination and medical opinion are warranted in this case pursuant to the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claims for sleep apnea and a neck disorder.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to these issues.  Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the claims file.

2.  The RO/AMC shall arrange for the Veteran to undergo appropriate VA examinations to determine the nature, extent, onset, and etiology of his claimed sleep apnea and neck disorder.  The claims file, to include a complete copy of this remand, should be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of these claimed conditions, as well as the documented pertinent medical history should also be included (the examiner is advised that the Veteran is generally considered competent to report symptoms of which he has personal knowledge).  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner's report(s) shall also address the following matters:

A.  The examiner shall clearly identify (by diagnosis) whether the Veteran has sleep apnea and a disorder of the neck.

B.  If it is determined that the Veteran has either/both currently diagnosed condition(s), the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder(s): was/were incurred during service, to include as a possible cause or consequence of a motor vehicle accident occurring in 1987; or is/are otherwise at least as likely as not etiologically related to service.

C.  The examiner is also requested to address whether sleep apnea and a neck disorder, if currently diagnosed, are at least as likely as not (at least a 50 percent probability), caused by any service-connected disorder, to include hypertension, PTSD and a low back disorder.  The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's service-connected disabilities, aggravated (i.e., permanently worsened) sleep apnea or any neck disorder found on examination.  If aggravation is found, the degree of aggravation must be specifically identified.

The basis for all opinions expressed should be discussed for the record. It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation

3.  After the requested development has been completed, the examination report(s) should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report(s) is/are deficient in any manner, it/they should be returned to the examiner for correction.

4.  Then readjudicate the Veteran's service connection claims for sleep apnea and a neck disorder, with application of all appropriate laws and regulations and consideration of any additional information/evidence obtained.  If the decision with respect to either of these claims remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  The supplemental statement of the case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the issues currently on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


